DICE, Judge.
Appellant was convicted upon his plea of guilty before the court without a jury of the offense of unlawfully possessing equipment and material designed for and used in the manufacture of illicit beverages and his punishment assessed at confinement in jail for 90 days and a fine of $500.
The record contains no formal bills of exception and no brief has been filed on behalf of appellant.
There appears in the record a motion for new trial filed by appellant together with a statement of facts of the evidence adduced upon the hearing thereof.
In the motion appellant alleged, as grounds therefor, that he entered the plea of guilty in the case relying upon certain representations made by an officer to appellant’s brother that the officer would recommend to the trial court that appellant receive the minimum sentence and that no such recommendation was made.
The court’s action in failing to grant a new trial for the reasons alleged is not a matter which may, under the statute, be preserved and presented to this court as ground for reversal without a formal bill of exception. Art. 760e, V.A.C.C.P., relates to motions for new trial only where the motion is based on jury misconduct or that the jury received new evidence during deliberations. Chandler v. State, 157 Tex. Cr. R. 353, 248 S.W. 2d 736; Waggoner v. State, 161 Tex. Cr. R. 242, 275 S.W. 2d 821; and Gallien v. State, 164 Tex. Cr. R. 622, 301 S.W. 2d 674.
No error appearing, the judgment is affirmed.
Opinion approved by the Court.